Title: Notes on Debates, 12 November 1782
From: Madison, James
To: 


Teusday 12 Novr.
The reappointment of Mr. Jefferson as Minister Plenipo: for negociating peace was agreed to unanimously and without a single adverse remark. The act took place in consequence of its being suggested that the death of Mrs. J. had probably changed the sentiments of Mr. J. with regard to public life, & that all the reasons which led to his original appointment still existed and indeed had acquired additional force from the improbability that Mr. Laurens would actually assist in the negociation.
“A motion was made by Mr. Rutlidge declaring that when a matter was referred to any of the departments to take order, it was the sense & meaning of Congress that the same should be carried into execution.” On this motion some argued that such reference amounted to an absolute injunction. Others insisted that it gave authority, but did not absolutely exclude discretion in the Executive Departments. The explanation which was finally acquiesced in as most rational & conformable to practice, was that it not only gave authority, but expressed the sense of Congress that the measure ought to be executed; leaving it so far however in the discretion of the Executive Department, as that in case it differeed in opinion from Congress it might suspend execution & state the objections to Congress that their final direction might be given. In the course of debate it was observed by Mr. Madison that the practice of referring matters to take order, especially where money was to be issued, was extremely exceptionable inasmuch as no entry of such proceedings was made on the Journals, but only noted in a Memorandum book kept by the Secretary, and then sent to the Department with the reference to take order indorsed by the Secy. but not signed by him. So that the transaction even where public in its nature, never came before the public eye, & the Dept. was left with a precarious voucher for its justification. The motion was in the end withdrawn, the mover alledging that as he only aimed at rendering an uncertain point clear, & this had been brought about by a satisfactory explanation, he did not wish for any Resolution on the subject.
